546 F.3d 1147 (2008)
Brian OROZCO, Petitioner,
v.
Michael B. MUKASEY, Attorney General, Respondent.
No. 06-75021.
United States Court of Appeals, Ninth Circuit.
Filed October 20, 2008.
Jaime Jasso, Esquire, Law Offices of Jaime Jasso, Westlake Village, CA, for Petitioner.
Richard M. Evans, Esquire, Donald E. Keener, Esquire, Andrew C. Maclachlan, U.S. Department of Justice, Washington, DC, Ronald E. Lefevre, Office of the District Counsel Department of Homeland Security, San Francisco, CA, for Respondent.
Before: KIM McLANE WARDLAW, CARLOS T. BEA, and N. RANDY SMITH, Circuit Judges.

ORDER
The Joint Motion to Vacate and Motion to Dismiss Voluntarily is hereby GRANTED. The published opinion in Orozco v. Mukasey, 521 F.3d 1068 (9th Cir.2008), is hereby vacated. The case is also hereby dismissed pursuant to Federal Rule of Civil Procedure Rule 42(b). This order served on the agency shall, 21 days after the date of this order, become the mandate of this court.
IT IS SO ORDERED.